
	
		II
		112th CONGRESS
		1st Session
		S. 1369
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2011
			Mr. Crapo (for himself,
			 Mr. Wyden, Mr.
			 Risch, and Mr. Begich)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  exempt the conduct of silvicultural activities from national pollutant
		  discharge elimination system permitting requirements.
	
	
		1.Short titleThis Act may be cited as the
			 Silviculture Regulatory Consistency
			 Act.
		2.Silvicultural
			 activitiesSection 402(l) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1342(l)) is amended by
			 adding at the end the following:
			
				(3)Silvicultural
				activities
					(A)NPDES permit
				requirements for silvicultural activitiesThe Administrator shall
				neither require a permit under this section, nor directly or indirectly require
				any State to require a permit under this section, for a discharge resulting
				from the conduct of any silvicultural activity, such as nursery operations,
				site preparation, reforestation and subsequent cultural treatment, thinning,
				prescribed burning, pest and fire control, harvesting operations, surface
				drainage, or road use, construction, and maintenance, from which there is
				runoff.
					(B)Permits for
				dredged or fill materialNothing in this paragraph exempts the
				conduct of a silvicultural activity resulting in the discharge of dredged or
				fill material from any permitting requirement under section
				404.
					.
		
